Title: From Alexander Hamilton to James Duane, 4 August 1791
From: Hamilton, Alexander
To: Duane, James



Treasury Department, August 4th, 1791
Sir,

I find myself obliged to remit the proceedings on the Petition of John Osborn in order that a further inquiry be had. Having had occasion heretofore to consult the British Acts of Parliament respecting the admeasurement of vessels, I am satisfied that there must be some incorrectness in the evidence from which it has been stated that the Tonnage, according to the rule prescribed by the British laws, is so much greater than it appears to be by that which is prescribed by the Laws of the United States. It would therefore be satisfactory to me to have the dimensions stated as they are found pursuant to each of those rules and to have a reference to the Act of Parliament from which the British rule is derived. I consider the reality of that rule as a material circumstance in the case.
I should unwillingly give the trouble of this revision had I not reason to suspect that there are examples of collusive registers in the quarter from which the vessel in question comes to evade the provisions of our Act.
I have the honor to be with   great respect & consideration   Sir Your obedt Servant
Alexander Hamilton The Honorable James Duane EsqrJudge of the District Court of New York.
